Title: To George Washington from Walter Livingston, 7 August 1776
From: Livingston, Walter
To: Washington, George

 

Sir
Albany Augt 7. 1776

I am greatly distressed for Money to purchase provisions for the use of the Army—I am indebted very large Sums for Flour, Transportation of Stores, &c. to the amount of about 50,000 Dollars—The Military Chest belonging to this part of the Army is empty—I have wrote to the Commissary Genel informing him of the necessity there was of sending me money—He has it not, or I am persuaded he would have relieved me.
I have extended my own Credit and that of my friends, I have borrowed monies on Interest that the Service Might not be impeded. I am apprehensive it will be impracticable for me to Support the Army much longer unless that Sum is sent to discharge my debts, and I could wish a farther Sum might be advanced to enable me to furnish a future Supply—I cannot procure Cattle unless I have cash, they are bought in States where my Credit does not extend—I think it a duty incumbent on me, in Genl Schuylers absence, to give your Excellency this information by Express, requesting if money can be obtained, that it may be delivered to Capn Teunis V. Vechten. Hoping your Excellency will excuse this application I remain your Excellencies Most Obedt Humle Servant

Walter Livingston Dy Cy Genl


By letters last night from Conderoga we are informed that a Sail of French Ships are within four leagues of Quebec. That Genl Burgoin had retreated to the mouth of the Sorell. This account was brought by two French gentlemen in our Service.

